Citation Nr: 1501991	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-06 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial increased rating for radiculopathy of the right lower extremity, currently rated as 20 percent disabling.

2.  Entitlement to a rating higher than 20 percent for radiculopathy of the left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1990 to September 2000.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from December 2007 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In an April 2014 rating decision, the RO granted an increased evaluation of 20 percent for radiculopathy of the right lower extremity, effective October 2013.  

The Veteran requested a hearing before the Board.  The requested hearing was conducted in November 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).

The issues of entitlement to a rating higher than 20 percent for radiculopathy of the left lower extremity and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In November 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an initial increased rating for radiculopathy of the right lower extremity, currently rated as 20 percent disabling.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial increased rating for radiculopathy of the right lower extremity, currently rated as 20 percent disabling, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the appeal for entitlement to an initial increased rating for radiculopathy of the right lower extremity, currently rated as 20 percent disabling, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See November 2014 BVA Hearing Transcript, page 2.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial increased rating for radiculopathy of the right lower extremity, currently rated as 20 percent disabling, is dismissed.


REMAND

The Veteran seeks entitlement to a rating higher than 20 percent for radiculopathy of the left lower extremity and entitlement to TDIU.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The record reflects that the Veteran's most recent VA examination for his radiculopathy of the left lower extremity was conducted more than a year ago in October 2013.  Furthermore, the most recent VA treatment records are dated in 2010, more than four years ago.

Thus, an updated VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination).  Furthermore, all updated VA and private treatment records should be obtained.

The Board notes that in October 2013, a VA examiner opined that although the Veteran was not able to work a heavy physical labor job, he was not prevented from working a sedentary job.  Since that examination, however, the Veteran has been granted entitlement to service connection for additional disabilities and has also received an increased disability rating for his right lower radiculopathy.  On remand, the RO should obtain a new VA medical opinion regarding the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran a VA examination to determine the current severity of his radiculopathy of the left lower extremity.  The examiner should identify and completely describe all current symptomatology. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The pertinent rating criteria must be provided to the examiner. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should indicate whether the Veteran's radiculopathy is mild, moderate, moderately severe, severe with marked muscular atrophy or whether the Veteran has complete paralysis.

3.  Schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities (degenerative disc disease of the lumbar spine, depression, radiculopathy of the bilateral lower extremities, facial scars, ganglion cyst of the left wrist and surgical scar of the lumbar spine) have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background. 

The examiner must comment on the social and industrial impairment attributable to the service-connected disabilities either singularly or jointly and without consideration of his nonservice-connected disabilities or age.

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran.  The rationale for any opinion offered should be provided.

4.  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


